       Case 4:13-cv-02219-HSG Document 416 Filed 07/20/21 Page 1 of 2



 1                                   UNITED STATES DISTRICT COURT

 2                                  NORTHERN DISTRICT OF CALIFORNIA

 3   True Health Chiropractic, Inc.,                          )      Case No. 4:13-cv-02219-HSG
                                                              )
 4                            Plaintiff(s),                   )      APPLICATION FOR
                                                              )      ADMISSION OF ATTORNEY
 5           v.                                               )      PRO HAC VICE; ORDER
                                                              )      (CIVIL LOCAL RULE 11-3)
 6   McKesson Corporation, et al.,                            )
                                                              )
 7                            Defendant(s).                   )
                                                              )
 8

 9       I, Lyndsey Cain, an active member in good standing of the bar of Colorado, hereby
     respectfully apply for admission to practice pro hac vice in the Northern District of California
10   representing: Defendants, McKesson Corporation, et al. in the above-entitled action. My local co-
     counsel in this case is Bonnie Lau, an attorney who is a member of the bar of this Court in good
11   standing and who maintains an office within the State of California.

12    MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
      MORRISON & FOERSTER LLP                               MORRISON & FOERSTER LLP
13    370 Seventeenth St., Denver, CO 80202                 425 Market St, San Francisco, CA 94105
      MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
14    (303) 592-2276                                        (415) 268-6511
      MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
15    lcain@mofo.com                                        blau@mofo.com
16        I am an active member in good standing of a United States Court or of the highest court of another
     State or the District of Columbia, as indicated above; my bar number is: __ 49347_______.
17        A true and correct copy of a certificate of good standing or equivalent official document from said bar
     is attached to this application. I agree to familiarize myself with, and abide by, the Local Rules of this
18   Court, especially the Standards of Professional Conduct for attorneys and the Alternative Dispute
     Resolution Local Rules.
19        I declare under penalty of perjury that the foregoing is true and correct .

20   Dated: __07/20/2021__________                                 /s/ Lyndsey Cain
                                                                             APPLICANT
21

22
                                   ORDER GRANTING APPLICATION
23                            FOR ADMISSION OF ATTORNEY PRO HAC VICE

24       IT IS HEREBY ORDERED THAT the application of Lyndsey Cain is granted, subject to the
     terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate appearance
25   pro hac vice. Service of papers upon, and communication with, local co-counsel designated in the
     application will constitute notice to the party.
26
     Dated: 7/20/2021
27                                                          UNITED STATES DISTRICT JUDGE

28


     PRO HAC VICE APPLICATION & ORDER
     sf-4529452
         Case 4:13-cv-02219-HSG Document 416 Filed 07/20/21 Page 2 of 2




   STATE OF COLORADO, ss:

           I,      Cheryl Stevens , Clerk of the Supreme Court of t h e S t a t e
   o f Colorado, do hereby certify that
                          Lyndsey Haas Cain


has been duly licensed and admitted to practice as an


                        ATTORNEY AND COUNSELOR AT LAW

within this State; and that his /her name ap pears upon the Roll of Attorneys

 and Counselors at Law in my office of date the                     17th

day of     May                                 A.D.      2016      and that at the date hereof

the said        Lyndsey Haas Cain               is in good standing a t this Bar.


                              IN WITNESS WHEREOF, I have hereunto subscribed my name and
                              affixed the Seal of said Supreme Court, at Denver, in said State, this

                               16th            day of           July                      A.D.   2021
